Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agranat et al. (US 2013/0066951, hereinafter Agranat).
Regarding claim 1, Agranat discloses 
A method performed by a computing unit (paragraph [0034]: The device may further include a tunable light source for transmitting optical radiation in a wavelength determined by said processor utility, via said data network) for using remote memory resources in a memory pool (paragraph [0060]: In the case the server routs the task to be executed via the data network 110, the server sends a management message via the service LAN 106 to the relevant clients and/or storage devices), the method comprising:
receiving a first mapping between an assigned optical wavelength and at least one virtual address associated to a memory unit in the memory pool allocated to the computing unit (paragraph [0024]: the data network controller is configured and operable to establish the assignment of the main data to the dedicated channel by assignment of a provisional circuit in the data network to source and destination client systems, thereby allowing said direct communication between the source client system and the destination client system; paragraph [0034]: The device may further include a tunable light source for transmitting optical radiation in a wavelength determined by said processor utility, via said data network; paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422). The server then operates to send a notification message about this address to the client, via the service LAN (step 430)); and
sending data or a storing request to the allocated memory unit (paragraph [0065]: the system protocol may be such that the requesting client, upon receiving notification from the server about the relevant storage device and the address, initiates communication with the storage device and requests the data therefrom) on the optical wavelength over an optical network (paragraph [0065]: When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422) using said at least one virtual address as destination address (paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device), according to said first mapping (paragraph [0024]: the data network controller is configured and operable to establish the assignment of the main data to the dedicated channel by assignment of a provisional circuit in the data network to source and destination client systems, thereby allowing said direct communication between the source client system and the destination client system; paragraph [0034]: The device may further include a tunable light source for transmitting optical radiation in a wavelength determined by said processor utility, via said data network; paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422). The server then operates to send a notification message about this address to the client, via the service LAN (step 430)). 
Regarding claim 6 referring to claim 1, Agranat discloses A computing unit (paragraph [0034]: The device may further include a tunable light source for transmitting optical radiation in a wavelength determined by said processor utility, via said data network) arranged to use remote memory resources in a memory pool (paragraph [0060]: In the case the server routs the task to be executed via the data network 110, the server sends a management message via the service LAN 106 to the relevant clients and/or storage devices), wherein the computing unit is configured to comprising: a processor; and a memory containing instructions which, when executed by the processor, cause the computing unit to: ... (paragraph [0030]: a processor utility, a memory utility).

Regarding claims 2 and 7, Agranat discloses 
wherein the received first mapping comprises a range of virtual addresses mapped to the assigned optical wavelength (paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422). The server then operates to send a notification message about this address to the client, via the service LAN (step 430)).

Regarding claims 3 and 8, Agranat discloses 
wherein the received first mapping maps the assigned optical wavelength to virtual addresses (paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422). The server then operates to send a notification message about this address to the client, via the service LAN (step 430)) associated to at least two memory units in the memory pool allocated to the computing unit (paragraph [0074]: A client may request data associated with two or more storage devices).

Regarding claims 4 and 9, Agranat discloses 
further comprising receiving a reconfigured first mapping between a new optical wavelengths and at least one virtual address associated to an added memory unit in a new memory pool allocated to the computing unit (paragraph [0024]: the data network controller is configured and operable to establish the assignment of the main data to the dedicated channel by assignment of a provisional circuit in the data network to source and destination client systems, thereby allowing said direct communication between the source client system and the destination client system; paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422). The server then operates to send a notification message about this address to the client, via the service LAN (step 430); paragraph [0077]: It should be emphasized that the management algorithms and QoS scheme dictate the priority by which newly available resources are distributed and utilized).

Regarding claims 5 and 10, Agranat discloses 
wherein the first mapping is received from a resource responsible for assigning optical wavelengths for communication between computing units and memory units, and for configuring the computing unit and the memory pool at least with said first mapping (paragraph [0034]: The device may further include a tunable light source for transmitting optical radiation in a wavelength determined by said processor utility, via said data network; paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422). The server then operates to send a notification message about this address to the client, via the service LAN (step 430)).

Regarding claim 11, Agranat discloses 
A method performed by a memory pool (paragraph [0060]: In the case the server routs the task to be executed via the data network 110, the server sends a management message via the service LAN 106 to the relevant clients and/or storage devices) for enabling one or more computing units  (paragraph [0034]: The device may further include a tunable light source for transmitting optical radiation in a wavelength determined by said processor utility, via said data network) to use remote memory resources in the memory pool (paragraph [0060]: In the case the server routs the task to be executed via the data network 110, the server sends a management message via the service LAN 106 to the relevant clients and/or storage devices), the method comprising:
receiving a first mapping between an assigned optical wavelength and at least one virtual address associated to a memory unit in the memory pool allocated to (paragraph [0024]: the data network controller is configured and operable to establish the assignment of the main data to the dedicated channel by assignment of a provisional circuit in the data network to source and destination client systems, thereby allowing said direct communication between the source client system and the destination client system; paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422) ... The data command to the storage device, coming either from the server or from the requesting client, includes the data location or the data description (for an onsite storage device lookup), and the same address that was assigned to the requesting client. The storage device then accesses the data and prepares it according to the communication protocols of the data network. The storage device then accesses the data and prepares it according to the communication protocols of the data network (step 460), such as encoding, data integrity, error detection, etc. The storage device then sends the data via the data loop using the appropriate address for the requesting client (step 470)) a first computing unit (paragraph [0034]: The device may further include a tunable light source for transmitting optical radiation in a wavelength determined by said processor utility, via said data network)); 
receiving a second mapping between the at least one virtual address and a physical address of the allocated memory unit within the memory pool (paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... The data command to the storage device, coming either from the server or from the requesting client, includes the data location or the data description (for an onsite storage device lookup), and the same address that was assigned to the requesting client. The storage device then accesses the data and prepares it according to the communication protocols of the data network. The storage device then accesses the data and prepares it according to the communication protocols of the data network (step 460), such as encoding, data integrity, error detection, etc. The storage device then sends the data via the data loop using the appropriate address for the requesting client (step 470))); and 
routing data or a storing request with the at least one virtual address as destination address, as received on the assigned optical wavelength from the first computing unit, to said allocated memory unit paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... The data command to the storage device, coming either from the server or from the requesting client, includes the data location or the data description (for an onsite storage device lookup), and the same address that was assigned to the requesting client. The storage device then accesses the data and prepares it according to the communication protocols of the data network. The storage device then accesses the data and prepares it according to the communication protocols of the data network (step 460), such as encoding, data integrity, error detection, etc. The storage device then sends the data via the data loop using the appropriate address for the requesting client (step 470)) according to the received first (paragraph [0024]: the data network controller is configured and operable to establish the assignment of the main data to the dedicated channel by assignment of a provisional circuit in the data network to source and destination client systems, thereby allowing said direct communication between the source client system and the destination client system; paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422) ... The data command to the storage device, coming either from the server or from the requesting client, includes the data location or the data description (for an onsite storage device lookup), and the same address that was assigned to the requesting client. The storage device then accesses the data and prepares it according to the communication protocols of the data network. The storage device then accesses the data and prepares it according to the communication protocols of the data network (step 460), such as encoding, data integrity, error detection, etc. The storage device then sends the data via the data loop using the appropriate address for the requesting client (step 470)) and second mappings (paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... The data command to the storage device, coming either from the server or from the requesting client, includes the data location or the data description (for an onsite storage device lookup), and the same address that was assigned to the requesting client. The storage device then accesses the data and prepares it according to the communication protocols of the data network. The storage device then accesses the data and prepares it according to the communication protocols of the data network (step 460), such as encoding, data integrity, error detection, etc. The storage device then sends the data via the data loop using the appropriate address for the requesting client (step 470)).
Regarding claim 17 referring to claim 11, Agranat discloses A memory pool arranged to enable one or more computing units to use remote memory resources in the memory pool, wherein the memory pools configured to comprising: a processor; and a memory containing instructions which, when executed by the processor, cause the memory pool to: ... (paragraph [0060]: storage devices; processor and memory are inherently included in the storage devices).

Regarding claims 12 and 18, Agranat discloses 
wherein the received first mapping comprises a range of virtual addresses mapped to the assigned optical wavelength (paragraph [0024]: the data network controller is configured and operable to establish the assignment of the main data to the dedicated channel by assignment of a provisional circuit in the data network to source and destination client systems, thereby allowing said direct communication between the source client system and the destination client system; paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422) ... The data command to the storage device, coming either from the server or from the requesting client, includes the data location or the data description (for an onsite storage device lookup), and the same address that was assigned to the requesting client. The storage device then accesses the data and prepares it according to the communication protocols of the data network. The storage device then accesses the data and prepares it according to the communication protocols of the data network (step 460), such as encoding, data integrity, error detection, etc. The storage device then sends the data via the data loop using the appropriate address for the requesting client (step 470)). 

Regarding claims 13 and 19, Agranat discloses 
wherein the received first mapping maps the assigned optical wavelength to virtual addresses (paragraph [0024]: the data network controller is configured and operable to establish the assignment of the main data to the dedicated channel by assignment of a provisional circuit in the data network to source and destination client systems, thereby allowing said direct communication between the source client system and the destination client system; paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422) ... The data command to the storage device, coming either from the server or from the requesting client, includes the data location or the data description (for an onsite storage device lookup), and the same address that was assigned to the requesting client. The storage device then accesses the data and prepares it according to the communication protocols of the data network. The storage device then accesses the data and prepares it according to the communication protocols of the data network (step 460), such as encoding, data integrity, error detection, etc. The storage device then sends the data via the data loop using the appropriate address for the requesting client (step 470)) associated to at least two memory units in the memory pool allocated to the computing unit (paragraph [0074]: A client may request data associated with two or more storage devices).

Regarding claims 14 and 20, Agranat discloses 
wherein the first mapping maps at least two different optical wavelength to virtual addresses  (paragraph [0024]: the data network controller is configured and operable to establish the assignment of the main data to the dedicated channel by assignment of a provisional circuit in the data network to source and destination client systems, thereby allowing said direct communication between the source client system and the destination client system; paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422) ... The data command to the storage device, coming either from the server or from the requesting client, includes the data location or the data description (for an onsite storage device lookup), and the same address that was assigned to the requesting client. The storage device then accesses the data and prepares it according to the communication protocols of the data network. The storage device then accesses the data and prepares it according to the communication protocols of the data network (step 460), such as encoding, data integrity, error detection, etc. The storage device then sends the data via the data loop using the appropriate address for the requesting client (step 470)) associated to memory units in the memory pool allocated to at least two computing units (paragraph [0074]: The case may be such that the clients successively requests data from such two or more storage devices, or alternatively the server identifies that the requested data is distributed in two or more storage devices; paragraph [0103]: Each of the clients 830 is connected to the power grid optical fiber 820 by a wavelength allocation device 850 which transmits only a specific wavelength to the client 830).

Regarding claims 15 and 21, Agranat discloses 
further comprising receiving a reconfigured second mapping between one of said virtual addresses and a physical address of a new memory unit in the memory pool allocated to a second computing unit (paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... The data command to the storage device, coming either from the server or from the requesting client, includes the data location or the data description (for an onsite storage device lookup), and the same address that was assigned to the requesting client. The storage device then accesses the data and prepares it according to the communication protocols of the data network. The storage device then accesses the data and prepares it according to the communication protocols of the data network (step 460), such as encoding, data integrity, error detection, etc. The storage device then sends the data via the data loop using the appropriate address for the requesting client (step 470)); paragraph [0077]: It should be emphasized that the management algorithms and QoS scheme dictate the priority by which newly available resources are distributed and utilized).

Regarding claims 16 and 22, Agranat discloses 
wherein the first and second mappings are received from a resource scheduler responsible for assigning optical wavelengths for communication between computing units and memory units, and for configuring the computing unit with said first mapping and the memory pool with said first (paragraph [0024]: the data network controller is configured and operable to establish the assignment of the main data to the dedicated channel by assignment of a provisional circuit in the data network to source and destination client systems, thereby allowing said direct communication between the source client system and the destination client system; paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... When the request is to be processed (e.g. per the predefined prioritizing), the server looks for an available provisional circuit (e.g. fiber-wavelength pair, wavelength address) in the data network (step 422) ... The data command to the storage device, coming either from the server or from the requesting client, includes the data location or the data description (for an onsite storage device lookup), and the same address that was assigned to the requesting client. The storage device then accesses the data and prepares it according to the communication protocols of the data network. The storage device then accesses the data and prepares it according to the communication protocols of the data network (step 460), such as encoding, data integrity, error detection, etc. The storage device then sends the data via the data loop using the appropriate address for the requesting client (step 470)) and second mappings (paragraph [0065]: Data lookup consists of searching for a virtual address of the storage device (another client) on which the requested data is available and possibly also a local address (location) of said data within that storage device ... The data command to the storage device, coming either from the server or from the requesting client, includes the data location or the data description (for an onsite storage device lookup), and the same address that was assigned to the requesting client. The storage device then accesses the data and prepares it according to the communication protocols of the data network. The storage device then accesses the data and prepares it according to the communication protocols of the data network (step 460), such as encoding, data integrity, error detection, etc. The storage device then sends the data via the data loop using the appropriate address for the requesting client (step 470)))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        1/12/2022